         Case 1:19-cv-03837-VSB Document 23 Filed 06/05/19 Page 1 of 3




 OUTTEN & GOLDEN LLP
 Nicholas H. Sikon
 Aliaksandra Ramanenka
 685 Third Avenue, 25th Floor
 New York, New York 10017
 (212) 245-1000


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 MARSH & MCLENNAN AGENCY LLC,
                        Plaintiff,                           No. 19-cv-03837 (VSB)
                    -against-

 ELMER “RICK” FERGUSON,

                        Defendant.




DEFENDANT’S NOTICE OF MOTION TO DISSMISS OR IN THE ALTERNATIVE TO
 COMPEL ARBITRATION, AND IN SUPPORT OF APPLYING CALIFORNIA LAW

       PLEASE TAKE NOTICE that upon the Memorandum of Law in Support of Defendant’s

Motion To Dismiss Or in the Alternative Motion to Compel Arbitration, and In Support of

Applying California Law, and the Declaration of Elmer “Rick” Ferguson (and the accompanying

exhibits), both of which are served contemporaneously with this Notice, and such further evidence

and argument as the Court may permit, Defendant Elmer “Rick” Ferguson (“Mr. Ferguson” or

“Defendant”) shall move before the Honorable Vernon S. Broderick, United States District Court

Judge for the Southern District of New York, at the Courthouse located at 40 Foley Square,

Courtroom 518, New York, NY 10007, on June 28, 2019, or as soon thereafter as counsel may be

heard, for an Order dismissing the claims against Mr. Ferguson in the above-captioned action

pursuant to Fed. R. Civ. P., Rules 12(b)(1) and 12(b)(7) for lack of subject matter jurisdiction and
          Case 1:19-cv-03837-VSB Document 23 Filed 06/05/19 Page 2 of 3




failure to join a required party under Fed. R. Civ. P., Rule 19; or in the alternative, to compel

arbitration, and for an Order declaring California law as the substantive state law applicable to all

of Plaintiff’s claims in this action.

        Pursuant to the briefing schedule adopted by the Court (see ECF No. 20), Plaintiff’s

opposing papers, if any, shall be served on or before June 14, 2019. Defendant’s reply papers, if

any, in further support of his motion shall be served on or before June 28, 2019.



Dated: June 5, 2019                                   Respectfully submitted,
New York, New York
                                                      /s Nicholas H. Sikon
                                                      Nicholas H. Sikon
                                                      Aliaksandra Ramanenka
                                                      OUTTEN & GOLDEN LLP
                                                      685 Third Avenue, 25th Floor
                                                      New York, New York 10017
                                                      Phone: (212) 245-1000
                                                      Email: nsikon@outtengolden.com
                                                             aramanenka@outtengolden.com

                                                      Attorneys for Defendant
          Case 1:19-cv-03837-VSB Document 23 Filed 06/05/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I, Nicholas H. Sikon, certify that on this 5th day of June, 2019, I electronically filed the

foregoing document, along with the Memorandum of Law in Support of Defendant’s Motion To

Dismiss Or in the Alternative Motion to Compel Arbitration, and In Support of Applying

California Law and the Declaration of Elmer “Rick” Ferguson (and the accompanying exhibits)

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the Plaintiff by electronically serving their counsel of record.


                                               /s/ Nicholas H. Sikon
                                               Nicholas H. Sikon
